Citation Nr: 1436171	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, from August 1968 to May 1970, and from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  She is currently service connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; sleep apnea associated with diabetes mellitus, rated as 30 percent disabling; polyneuropathy of the right lower extremity associated with diabetes mellitus, rated as 20 percent disabling; polyneuropathy of the left lower extremity associated with diabetes mellitus, rated as 20 percent disabling; diabetes mellitus, rated as 10 percent disabling; restless leg syndrome associated with diabetes mellitus, rated as 10 percent disabling; and non-toxic multi-nodular goiter, rated as noncompensable.  Her current combined evaluation for compensation is 80 percent.  The Veteran has also been determined to be disabled by the Social Security Administration.  

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993) (emphasis added).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (emphasis added).


The Veteran was last provided with a VA examination in June 2011.  At that time, the examiner listed her diagnoses as peripheral neuropathy, degeneration of lumbar or lumbosacral intervertebral disc and sciatica, PTSD and depression, chronic obstructive pulmonary disease (COPD), sleep apnea, hypothyroidism, and diabetes mellitus.  The Board notes that this list excluded some of the Veteran's service-connected disabilities (i.e., restless leg syndrome, goiter), while at the same time included other, nonservice-connected disabilities (i.e., hypothyroidism, COPD).  The examiner opined that the Veteran was "unemployable in both physical and sedentary capacity," but then attributed the Veteran's inability to work to both balance and gait problems due to her service-connected sciatica and peripheral neuropathy, as well as to breathing problems secondary to her nonservice-connected COPD.  The examiner emphasized that the Veteran reported to the examination using both a walker for ambulation and nasal oxygen to assist with her breathing.  

Based on the results of this examination, the RO continued to deny the Veteran's claim for entitlement to a TDIU, indicating that there was no evidence to suggest that the Veteran was unable to work due to service-connected disabilities alone.  

In his June 2014 Informal Hearing Presentation, the Veteran's representative argued that the June 2011 VA examination was inadequate because the examiner's opinion as to employability considered both the Veteran's service-connected and nonservice-connected disabilities.  The Board agrees that the June 2011 examination is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board notes that it has been over three years since the Veteran's most recent VA examination, and the deteriorating nature of the Veteran's health, as evidenced by her VA treatment records, makes it highly likely that her disabilities have worsened in severity since her last examination.  See 38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Board finds that another VA examination is necessary to determine the impact of the Veteran's service-connected disabilities on her ability to work, without consideration of the impairment caused by her nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service-connected disabilities on her ability to work.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected PTSD, sleep apnea, polyneuropathy of the bilateral lower extremities, diabetes mellitus, restless leg syndrome, and non-toxic multi-nodular goiter, without consideration of her nonservice-connected disabilities and without regard to her age, render her unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.  

2.  After completion of the above and any other development deemed necessary, the RO should review the expanded record and readjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



